Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This office action is responsive to the communication filed on 11/02/2022. 
Applicant's arguments regarding the 35 USC 103 rejections with respect to amended claims 1-7,9-12,14-18,21-22,26 and 29 have been fully considered but they are not persuasive.
Applicant argues in page 11 that “Vavourakis does not teach determining a three-dimensional model based on the profile data and determining a modified breast volume model based on the three-dimensional model where the modified breast volume model comprises a plurality of tetrahedra.”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Vavourakis at least teaches the limitation in Fig 7, page 196 cols 1-2 wherein the 3D volume gmensh is determined from a 3D closed surface model from the MRI images equivalent to the claimed the modified breast volume model. (Further See Vavourakis incorporated Eiben page 215 col 2 ).
Applicant's remaining arguments in page 11 against Vavourakis individually regarding the amended limitation of “the modified breast volume model is an expansion of breast volume or reduction of breast volume” have been considered but are moot in view of the new ground(s) of rejection to teach the amended limitations necessitated by the amendment, wherein Vavourakis is modified by Vavourakis-surgery in Figs 2 H-I, 4, page 14 2nd paragraph, in order to simulate and visualize a predicted deformation after applying a tumor removal surgery utilizing the same FE-biomechanical volume model to teach amended feature under 103 a obviousness. 
Applicant further argues in page 12 that “Applicant respectfully submits the present claims incorporate the concepts of claims 14 and 15 into claim 1, and similarly though not identically into claims 26 and 29.”. In response the examiner contests that this appears to be Applicant’s own conclusion rather than evidence. Here Claim 14 recites: “expanding breast tissue of the breast volume model by expanding volumes of one or more reference tetrahedra of the plurality of reference tetrahedra associated with the breast volume model, the expanding being based upon a simulation of a surgical injection of fat grafting, wherein minimizing the total energy of the breast volume model is based upon the expanded volumes of the one or more reference tetrahedra.” None of the details are present in the independent claims 1, 26 and 29. In addition the claim does not even explicity require the feature of “expansion of breast volume”, being a mere alternative of a reduction of breast volume, in the claim language.
Applicant also argues in page 14 that “Vavourakis - surgery does not remedy the deficiencies of Vavourakis.”. In response , the examiner contests that Vavourakis-surgery at least teaches the modified breast volume model is reduction of breast volume in Figs 2 H-I, 4, page 14 2nd paragraph as generating a FE model after a breast reduction (tumor removal) surgery.

Examiner-Initiated Interview Summary
In an attempt to expedite prosecution, the Examiner  initiated an interview on Dec 1, 2022, with Applicants representative Laurie Young, and proposed examiner amendment to overcome the 112 b issues in the claims and further incorporate allowable subject matter of dependent claim 6 or 14 in the independent claims 1, 26 and 29 for allowance. The applicant did not approve.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, 14-18, 21-22, 26 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claims 1-7, 9-12, 14-18, 21-22, 26 recite:
wherein the determining the modified breast volume includes: 
determining a reference tetrahedron for each tetrahedron of the plurality of tetrahedra of the modified breast volume model, each reference tetrahedron corresponding to a state of zero strain and zero fiducial total potential energy; 
determining an elastic potential energy of each tetrahedron of the plurality of tetrahedra of the modified breast volume model; 
determining a total elastic potential energy of the modified breast volume model based on the elastic potential energy of each tetrahedron of the plurality of tetrahedra of the modified breast volume model; and 
determining a resting equilibrium position of the modified breast volume model by minimizing the total elastic potential energy of the modified breast volume model; 
As shown with underlines above, the determining the modified breast volume includes several processing on the modified breast volume model itself. This renders the claim language inconsistent and ambiguous. It is not clear why or how the determining the modified breast volume model is performed using the modified breast volume model itself that is yet to be determined. Therefore limits or scopes the terms “the modified breast volume model”  in each of the limitations are not clear.
In addition “the modified breast volume”  in “wherein the determining the modified breast volume includes” in claims 1-7, 9-12, 14-18, 21-22 lacks proper antecedent basis, as no ”modified breast volume” is recited in the previous limitations.
Similarly “the modified breast volume”  in “wherein, the modified breast volume includes an expansion or a reduction in breast volume” in claim 26 lacks proper antecedent basis, as no ”modified breast volume” is recited in the previous limitations.
Furthermore “the modified three-dimensional model”  in “determining the modified three-dimensional model of at least one breast of the subject based on the resting equilibrium position of the modified breast volume model.” in claim 26 lacks proper antecedent basis, as no ”modified three-dimensional model” is recited in the previous limitations.
In addition claim 29 recites determining “a modified three-dimensional model based on the profile data” and “determining a modified three-dimensional model of at least one breast of the subject based on the resting equilibrium position of the modified breast volume model”. The claim language creates further confusion and ambiguity, as “a modified three-dimensional model” is determined by two different processes.
In addition limit, scope or purpose of Claims 14-16 are indefinite, and ambiguous. Claim 14 recites “wherein, the expansion of breast volume is determined by expanding breast tissue of the modified breast volume model by expanding volumes of one or more reference tetrahedra of the plurality of reference tetrahedra associated with the modified breast volume model”, wherein the modified breast volume model is obtained by the expansion of breast volume. Claims 15-14 recites “determining a volume reduction of breast tissue by reducing volumes of one or more reference tetrahedra of the plurality of reference tetrahedra of the modified breast volume model, wherein minimizing the total energy of the modified breast volume model is based on the plurality of tetrahedra.”, wherein the modified breast volume model is obtained by  reduction of breast volume.	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 15-16, 22, 26, 29 rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis et al (Vavourakis, Vasileios, John H. Hipwell, and David J. Hawkes. "An inverse finite element u/p-formulation to predict the unloaded state of in vivo biological soft tissues." Annals of biomedical engineering 44.1 (2016): 187-201.), in view of Eiben et al (Eiben, B. L. Han, J. Hipwell, T. Mertzanidou, S. Kabus, T. Buelow, C. Lorenz, G. M. Newstead, H. Abe, M. Keshtgar, S. Ourselin, and D. J. Hawkes. Biomechanically guided prone-to-supine image registration of breast MRI using an estimated reference state. In IEEE 10th International Symposium on Biomedical Imaging, pp. 214–217, 2013.), and further in view of Vavourakis et al (Vavourakis, Vasileios, et al. "Multiscale mechano-biological finite element modelling of oncoplastic breast surgery—numerical study towards surgical planning and cosmetic outcome prediction." PloS one 11.7 (2016): e0159766., here referred as Vavourakis-surgery).
RE claim 1, Vavourakis teaches  A computer-implemented method of processing images to determine a modified image (Fig 7, Abstract), comprising: 
receiving profile data associated with a subject, the profile data comprising three-dimensional image data corresponding to at least a portion of a torso of the subject (Fig 7 (a), page 196 col 1 “the breast/chest geometry of a healthy volunteer in prone position is considered. MR images were acquired”); 
determining a three-dimensional model based on the profile data; determining a modified breast volume model based on the three dimensional model, the modified breast volume model comprising a plurality of tetrahedra (Fig 7, page 196 cols 1-2 wherein the 3D volume gmensh is determined from a 3D closed surface model from the MRI images equivalent to the claimed the modified breast volume model. See Vavourakis incorporated Eiben page 215 col 2 );
wherein the determining the modified breast volume includes: determining a reference tetrahedron for each tetrahedron of the plurality of tetrahedra of the modified breast volume model, each reference tetrahedron corresponding to a state of zero strain and zero fiducial total potential energy (Figs 7-8, page 196 col 2-page 197 cols 1-2, and page 189 cols 1-2 “its reference (undeformed) placement. In finite deformation analysis, a material point X 2 X can be mapped to the current (deformed) configuration,…. hyperelastic material with a potential function _W representing energy per unit volume of the reference configuration… the inverse problem can be formulated based on the inverse motion… a generalised FE methodology to solve inverse finite deformation elastostatics of near incompressible and incompressible solids.,” wherein each point/element on the zero-gravity/undeformed state corresponds to the  state of zero strain and zero fiducial total potential energy for each tetrahedra element in the tetrahedral volume determined by the inverse mapping utilizing the FE methodology.); 
determining an elastic potential energy of each tetrahedron of the plurality of tetrahedra of the modified breast volume model (page 189 cols 1-2, eqns 1 and 3); 
determining a total elastic potential energy of the modified breast volume model based on the elastic potential energy of each tetrahedron of the plurality of tetrahedra of the modified breast volume model (page 189 col 2-page 190 col 1, eqns 3-7 etc ); 
determining a resting equilibrium position of the modified breast volume model by minimizing the total elastic potential energy of the modified breast volume model (page 198 col 1 “recover the stress-free or unloaded state of an in vivo biological organ or soft tissue given its current deformed configuration, boundary conditions and the biomechanical properties of the tissues. The three-dimensional inverse problem posed here is (as in the forward counterpart) static-determinate and equilibrium can be achieved given a predefined set of loading and material parameters.” Applying the “iterative solution strategies” in page 190 col 1 indicates typical energy minimization to obtain a best target match.); and 
determining a modified three-dimensional model of at least one breast of the subject based on the resting equilibrium position of the modified breast volume model (Figs 7-8, page 197 cols 1-2 “Given the reference (zero-gravity) configuration of the breast geometry, forward analysis is performed in order to predict the breast shape in the prone setting…. the above predicted zero-gravity configuration of the patient-specific breast geometry can be used as a starting point for subsequent forward analysis simulations in order to predict the breast shape in standing position or in supine,”).
Vavourakis is silent RE: wherein the modified breast volume model is an expansion of breast volume or a reduction of breast volume. However Vavourakis-surgery teaches in Figs 2 H-I, 4, page 14 2nd paragraph, in order to simulate and visualize a predicted deformation after applying a tumor removal surgery utilizing the same FE-biomechanical volume model.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Vavourakis a system and method wherein the modified breast volume model is an expansion of breast volume or a reduction of breast volume, as suggested by Vavourakis-surgery, as this doesn’t change the overall operation of the system, and it could be used to in order to simulate and visualize a predicted deformation after applying breast volume reduction utilizing the same FE-biomechanical volume model and thereby increasing system effectiveness and user experience.
RE claim 2, Vavourakis teaches wherein each reference tetrahedron is determined using the three-dimensional image data, wherein the three-dimensional image data includes three-dimensional images of the subject in at least fiducial positions chosen from a prone position, a supine position, and an erect position (Vavourakis Figs 7-8). 
Vavourakis is silent RE: images in at least two fiducial positions. However Eiben teaches in Fig 1, abstract wherein both prone and supine position images are collected as standard surgical setting.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Vavourakis as modified by Eiben and Vavourakis-surgery a system and method to collect images in at least two fiducial positions, as suggested by Eiben, in order to generate more accurate 3D model volumes combining the images and thereby increasing system effectiveness and user experience.
RE claim 3, Vavourakis teaches wherein determining each reference tetrahedron further comprises: determining a reversed gravity model simulating an effect of reversed gravity with one or more pre-determined moduli of elasticity of tissue (Figs 7-8 and page 197 col 1); and 
comparing the reversed gravity model with the three-dimensional image data of the subject in one of the at least two fiducial positions (Figs 7-8 and page 197 cols 1-2).
RE claim 4, Vavourakis teaches wherein the elastic potential energy corresponds to an energy due to a strain matrix of each tetrahedron of the plurality of tetrahedra (Vavourakis page 189 cols 1-2, eqns 1 and 3).
RE claim 15, Vavourakis as modified by Eiben and Vavourakis-surgery teaches further comprising simulating a mastopexy procedure by: determining a volume reduction of breast tissue by reducing volumes of one or more reference tetrahedra of the plurality of reference tetrahedra of the breast volume model, wherein minimizing the total energy of the breast volume model is based on the plurality of tetrahedra (Vavourakis-surgery teaches in Figs 2 H-I, 4, page 14 2nd paragraph, in order to simulate and visualize a predicted deformation after applying a tumor removal surgery utilizing the same FE-biomechanical volume model.).
RE claim 16, Vavourakis as modified by Eiben and Vavourakis-surgery teaches further comprising: determining a volume reduction of breast tissue by reducing volumes of one or more reference tetrahedra of the plurality of reference tetrahedra of the modified breast volume model, wherein minimizing the total energy of the modified breast volume model is based on the plurality of tetrahedra (Vavourakis-surgery teaches in Figs 2 H-I, 4, page 14 2nd paragraph, in order to simulate and visualize a predicted deformation after applying a tumor removal surgery utilizing the same FE-biomechanical volume model.)
RE claim 22, Vavourakis teaches wherein minimizing the total elastic potential energy of the modified breast volume model comprises: determining a direction that reduces energy, to move each tetrahedron of the plurality of tetrahedra of the modified breast volume model, to a minimum (Figs 7-8, page 190 col 1 indicates typical energy minimization to obtain a best target match).
Claim 26 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Vavourakis teaches  A system for processing images to determine a modified image, comprising: at least one data storage device storing instructions for processing images to determine a modified image; and at least one processor configured to execute the instructions (Page 190 col 2).
Claim 29 recites limitations similar in scope with limitations of claim 1 and therefore rejected under the same rationale. In addition Vavourakis teaches A non-transitory computer-readable medium storing instructions (Page 190 col 2).

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis as modified by Eiben and Vavourakis-surgery,  and further in view of Patz et al (Pätz, Torben, Markus Harz, Lei Wang, Christina Stöcker, Kathy Schilling, Joseph Colletta, Margrethe Schlooz-Vries, H. Hahn, and Joachim Georgii. "Sliding motion in breast deformation modeling." In 3rd MICCAI Workshop on Breast Image Analysis. 2015.) and Gorgii et al (Georgii, J., Westermann, R.: A Multigrid Framework for Real-Time Simulation of Deformable Bodies. Computer & Graphics 30, 408–415 (2006)).
RE claim 5, Vavourakis teaches further comprising: simulating movement of the at least one breast and/or the torso of the subject by: determining a movement associated with the modified three-dimensional model; and determining a plurality of equilibrium positions of the at least one breast of the subject during motion (page 197 col 2-page 198 col 1). 
Vavourakis is silent RE: a time-trajectory of movement of one or more fiducial points and motion at predetermined time points; and displaying, in real time, at least one three-dimensional time-dependent configuration of the at least one breast and/or the torso based on the determined plurality of equilibrium positions.
However Patz teaches a time-trajectory of movement of one or more fiducial points and motion at predetermined time points Figs 2-3, abstract, page 3  paragraphs 2-3, utilizing sliding movement of breast tissue on the pectoral muscle for generating updated breast models to reflect movement or change in position. Patz further teaches displaying at least one three-dimensional time-dependent configuration of the at least one breast and/or the torso based on the determined plurality of equilibrium positions in abstract, Fig 4 . Patz is silent RE in real time. However Georgii teaches in page 7 col 1.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Vavourakis as modified by Eiben and Vavourakis-surgery a system and method a time-trajectory of movement of one or more fiducial points and motion at predetermined time points; and displaying, in real time, at least one three-dimensional time-dependent configuration of the at least one breast and/or the torso based on the determined plurality of equilibrium positions, as suggested by Patz and Georgii, as this doesn’t change the overall operation of the system, and it could be used to generate and display breast movement or change in position in real time and thereby increasing system effectiveness and user experience.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis as modified by Eiben and Vavourakis-surgery  and further in view of Bickel et al (US 20150317451 A1).
RE claim 7, Vavourakis teaches: further comprising: determining a gravitational potential energy of the modified breast volume model by determining a gravitational potential energy of each tetrahedron of the plurality of tetrahedra; determining a total gravitational potential energy of the modified breast volume model as a sum of the gravitational potential energy of the plurality of tetrahedra; determining a total potential energy of the modified breast volume model, the total potential energy being a sum of the total elastic potential energy and the total gravitational potential energy; and determining the resting equilibrium position of the modified breast volume model by minimizing the total potential energy (page 189 col 2-page 190 col 1 … eqns 3, 6-7 wherein the external work R is the gravitational potential energy, as understood in common knowledge, for example see Bickel [0056]. Therefore the calculation of the gravitational potential energy is readily available in Vavourakis to effectively obtain the gravity free model appropriately applying the gravitational effect by the gravity load vector in Fig 7 and page 196 cols 1-2, page 197 col 1).   
Claims 9-12 are  rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis as modified by Eiben and Vavourakis-surgery, and further in view of Shirazian et al (US 20200161004 A1).
RE claim 9, Vavourakis is silent RE further comprising: determining a breast surface model based on the modified breast volume model, the breast surface model comprising a plurality of triangles common with corresponding surface triangle faces of the plurality of tetrahedra of the modified breast volume model; and determining a reference triangle for each triangle of the plurality of triangles of the breast surface model, each reference triangle corresponding to a state of zero strain and zero fiducial total potential energy. However Shirazian teaches in Figs 2-3, 5-7, abstract, [0018] “converts the volume mesh representation 118 to a unified mesh format (UMF) 120 in which surface vertices and internal vertices of polygons of the volume mesh representation 118 are separately grouped…. simulates application of real physical forces to impart real physical deformation to the real physical anatomical object 114, based upon the UMF representation 120 of the object 114, by applying virtual forces to deform a volume mesh representation 118.” in order to produce a photorealistic visual representation of a deformation of the object. Details of  dicing tetrahedral elements to triangles and applying simulation/deformation parameter on each triangle are taught  in Figs 3, 7-8 [0023], [0028], [0031] etc.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Vavourakis as modified by Eiben and Vavourakis-surgery a system and method determining a breast surface model based on the modified breast volume model, the breast surface model comprising a plurality of triangles common with corresponding surface triangle faces of the plurality of tetrahedra of the modified breast volume model; and determining a reference triangle for each triangle of the plurality of triangles of the breast surface model, each reference triangle corresponding to a state of zero strain and zero fiducial total potential energy, applying Shirazian to the tetrahedral breast volume model, as this doesn’t change the overall operation of the system, and it could be used to a photorealistic visual representation of the breast model deformation and thereby increasing system effectiveness and user experience.
RE claim 10, Vavourakis as modified by Eiben, Vavourakis-surgery and Shirazian teaches further comprising: determining a plurality of skin tension lines associated with the breast surface model, wherein the reference triangle for each triangle of the plurality of triangles is based on the plurality of skin tension lines (Vavourakis page 196 col 2-page 197 col 1 wherein “fixed displacements on the fascial boundary (blue surface in Fig. 7b), fixed displacement in the axial direction  on the superior and inferior horizontal planes (grey surface in Fig. 7b), and the skin” etc indicates determining a plurality of skin tension lines associated with the breast surface model. In addition Shirazian [0041] “A watertight mesh is one in which all of the surfaces are complete, the lines of the mesh create valid elements suitable for use in simulation,”).
RE claim 11, Vavourakis as modified by Eiben, Vavourakis-surgery and Shirazian teaches further comprising: determining an elastic potential energy of each triangle of the plurality of triangles of the breast surface model by performing one or more steps comprising: (a) determining a two-dimensional strain energy by determining a sum of the plurality of triangles of the breast surface model; (b) determining a bending energy based on an angle of bending of a face of each triangle with respect to faces of neighboring triangles; and/or (c) determining a curvature energy based on an angle deficit of an angle sum at each vertex of the plurality of triangles of the breast surface model (Shirazian [0029] ).
RE claim 12, Vavourakis as modified by Eiben, Vavourakis-surgery and Shirazian teaches wherein minimizing the total energy of the modified breast volume model uses a gradient descent technique that is accelerated by a momentum method, Nesterov accelerations, and/or by interpolating, smoothing, and/or approximating computed movements to allow movement of the plurality of tetrahedra of the modified breast volume model and/or the plurality of triangles of the breast surface model, the movements being of an energy less than a predetermined total energy (Vavourakis page 189 col 1-page 190 col 1, defining deformation by motion and minimalizing applying the Newton–Raphson Scheme for fast convergence, and page 188 col 2 “the prone loaded configuration is loaded with gravity in the posterior direction (i.e., the direction is reversed) and the estimated reference configuration is loaded in the opposite direction, until the nodal distance between the two forward simulations satisfy a convergence tolerance.”).
Claims 17-18 and 21 are  rejected under 35 U.S.C. 103 as being unpatentable over Vavourakis as modified by Eiben and Vavourakis-surgery,  and further in view of Roose et al (Roose, Liesbet, et al. "Pre-operative simulation and post-operative validation of soft-tissue deformations for breast implantation planning." Medical Imaging 2006: Visualization, Image-Guided Procedures, and Display. Vol. 6141. SPIE, 2006.).
RE claim 17, Vavourakis is silent RE: further comprising: receiving a breast implant model; determining a total elastic potential energy of the breast implant model; and determining a resting equilibrium position of the breast implant model by minimizing a total energy of the breast implant model using the total elastic potential energy of the breast implant model.
However Roose teaches in Figs 3-4, page 5 3rd paragraph-page 6 3rd paragraph in order to simulate and visualize the outcome after applying a breast augmentation surgery  utilizing a tetrahedral FE-biomechanical volume model.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in as modified by Eiben and Vavourakis-surgery a system and method determining a volume reduction of breast tissue by reducing volumes of one or more reference tetrahedra of the plurality of reference tetrahedra of the modified breast volume model, wherein minimizing the total energy of the modified breast volume model is based on the plurality of tetrahedra, as suggested by Roose, as this doesn’t change the overall operation of the system, and it could be used to in order to simulate and visualize a predicted deformation after applying breast augmentation surgery utilizing the same FE-biomechanical volume model and thereby increasing system effectiveness and user experience.
RE claim 18, Vavourakis as modified by as modified by Eiben, Vavourakis-surgery and Roose teaches further comprising: determining a total potential energy of the modified breast volume model and the breast implant model; and determining the resting equilibrium position of the modified breast volume model and breast implant model by minimizing the total potential energy of breast volume model and breast implant model (Roose Figs 3-4, page 5 3rd paragraph-page 6 3rd paragraph wherein the new equilibrium position of the implant would be calculated using the total energy equations of Vavourakis and energy minimization page 189 col 2-page 190 col 1).
RE claim 21, Vavourakis as modified by Eiben, Vavourakis-surgery and Roose teaches further comprising: determining a plurality of triangles associated with a chest wall model; and marking the plurality of triangles associated with the chest wall model as fixed (Roose page 6 1st-3rd paragraph marking the boundary points not allowed to move).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20210201565 A1	Marker-less Augmented Reality System for Mammoplasty Pre-Visualization
US 20200211698 A1	Method and apparatus for generating an artificial intelligence 3d dataset and performing interactive manipulation and rendering of the dataset
US 20160227133 A1	IN-TIME REGISTRATION OF TEMPORALLY SEPARATED IMAGE ACQUISITION
US 20090227904 A1	Anatomical recognition and dimensional analysis of breast volume to assist breast surgery
US 7587075 B1	Virtual cosmetic and reconstructive surgery systems, methods, and apparatuses
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411. The examiner can normally be reached Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sultana M Zalalee/           Primary Examiner, Art Unit 2619